J-S34043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: J.R.R., A MINOR                     :  IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: ALLEGHENY COUNTY                :
    OFFICE OF CHILDREN, YOUTH AND              :
    FAMILIES                                   : No. 206 WDA 2018

                    Appeal from the Order January 10, 2018
               in the Court of Common Pleas of Allegheny County
               Orphans’ Court at No(s): CP-02-AP-0000055-2016

    IN RE: A.R.R., A MINOR                     :  IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: ALLEGHENY COUNTY                :
    OFFICE OF CHILDREN, YOUTH AND              :
    FAMILIES                                   : No. 207 WDA 2018

                Appeal from the Order Entered January 10, 2018
               in the Court of Common Pleas of Allegheny County
               Orphans’ Court at No(s): CP-02-AP-0000057-2016

BEFORE:      BOWES, STABILE, and STRASSBURGER*, JJ.

MEMORANDUM BY STRASSBURGER, J.:                           FILED JULY 16, 2018

        Allegheny County Office of Children, Youth and Families (CYF) appeals

from the orders entered January 10, 2018, in the Court of Common Pleas of

Allegheny County, which denied its petitions to terminate involuntarily the

parental rights of T.A.R. (Mother) and T.R.R. (Father) (collectively, Parents)

to their children, J.R.R. (born in August 2002) and A.R.R. (born in November

2007) (collectively, Children).1 We affirm.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1CYF had also filed a petition to terminate Parents’ parental rights to a third
child, C.R. (born in June 2004). The orphans’ court granted CYF’s petition on
J-S34043-18



        We offer the following summary of the factual and procedural history of

this case. In 2004, prior to CYF’s involvement, and at the recommendation of

Children’s2 pediatrician, Parents sought services to assist them with J.R.R. and

C.R. due to their suffering developmental delays. Services continued through

A.R.R.’s birth in 2007, and remained in place until 2008.       In 2008, “CYF

became involved with the family after receiving a [Childline3] report that

J.R.[R.], age five at the time, had appeared at school with bite marks and

scratches and stated that C.R., his younger brother, had caused them.”

Orphans’ Court Opinion, 3/28/2018, at 3. CYF investigated, but did not accept

the family for services, because they were already receiving numerous

services from various providers.

        In September 2008, CYF received two additional Childline reports,

regarding Father injuring C.R. and C.R. injuring J.R.R.       Additionally, CYF

learned that Father was physically abusive toward Mother. “A CYF visit to the

home revealed excessive clutter and indication that the family suffered from

a tendency to hoard possessions.” Id. In November 2008, CYF accepted the

____________________________________________


November 8, 2017, and Parents filed a notice of appeal to this Court. This
Court affirmed the order terminating Parents’ parental rights to C.R. on May
21, 2018.

2   At this point, only J.R.R. and C.R. had been born.

3“Childline is part of [a] mandated state wide protective services program
which accepts child abuse [reports] and general well-being concerns.” CYF’s
Brief at 7 n.3.



                                           -2-
J-S34043-18



family for services based upon the Childline reports and Father’s actions. CYF

instituted a family safety plan and provided services to address the issues with

excessive clutter.4 By April 2009, Children were still being injured by each

other, Parents were not adequately supervising Children, and C.R. was

increasingly violent with J.R.R. and Mother.

       On August 7, 2009, J.R.R. was admitted to Latrobe Hospital after he

tried to jump out of a window. In addition, J.R.R. was becoming increasingly

aggressive toward his family and there were incidents of him urinating on the

floor. He stayed in Latrobe Hospital until returning home on August 12, 2009.

On June 19, 2010, CYF removed J.R.R. from Parents’ care, and he was

admitted to the Western Psychiatric Institute and Clinic (WPIC) due to displays

of increased aggression. He was then transferred to

       Residential Enhancement Services, Planning Opportunities for
       New Directions (RESPOND), a mental health facility for intensive
       treatment of children with mental health disorders who have not
       succeeded at other facilities. He remained at RESPOND to receive
       therapeutic residential care from July 22, 2010 to October 14,
       2011[,] when he returned to [P]arents’ home, although he
       continued to receive services of the RESPOND program Mobile
       Treatment Team following his discharge.

Id. at 6.

       “On February 15, 2012, [C]hildren were adjudicated dependent on

grounds that they suffered from a lack of supervision and because Parents

____________________________________________


4 Those services continued until 2009 and then were discontinued when the
providers reported that Parents were making only minimal progress toward
resolving the issues with clutter.


                                           -3-
J-S34043-18



displayed a lack of improvement in their ability to parent [C]hildren despite

the provision of various services to aid them.” Id. at 4. J.R.R. was removed

from Parents’ home at his own request. A.R.R. was removed from Parents’

care after she was found unattended, and there were reports of violence

between her and her brothers. With respect to J.R.R., CYF placed him at

      Auberle Shelter until August 3, 2012. He then moved into a foster
      home until December 20, 2013, when he returned to [P]arents.
      J.R.[R.] remained in the care of [P]arents until April 7, 2014[,]
      when he became very aggressive and agitated during a
      psychological evaluation with Dr. Patricia Pepe, a licensed
      psychologist, resulting in his admission to WPIC until April 16,
      2014. He was then placed with the Mercy Behavioral Health
      Diversion and Acute Stabilization (DAS) program.           [J.R.R.
      returned home on May 7, 2014.]

Id. at 6.

      With respect to A.R.R., at the time of dependency, CYF placed her in an

Every Child foster home for two days, but she was removed from there after

being found wandering unattended. On May 25, 2012, CYF placed A.R.R. with

her maternal aunt, where she stayed until November 2012 when her aunt

could no longer manage A.R.R.’s behavior. A.R.R. moved to a foster home at

that time, where she remained until March 2014, when the foster mother

“reported that she could no longer manage Parents’ negative involvement.”

Id. at 7.   A.R.R. then returned home, where she was living with Parents,

J.R.R., and C.R.

      On June 9, 2014, A.R.R., reported that she and/or her siblings had

showered with Father. Children were again removed from the home.



                                    -4-
J-S34043-18


             J.R.[R.] returned to his prior foster home where his
      behaviors improved until November of 2015 when he became very
      aggressive towards his foster mother, threatened to harm her
      grandchild, and displayed suicidal and homicidal ideations. The
      foster family requested his removal at that time and he was placed
      at a local hospital and then transported to Southwood Psychiatric
      Hospital. J.R.[R.] remained at Southwood from November 30,
      2015 to December 4, 2015[,] before moving to Family Services of
      Western PA Diversion and Acute Stabilization (DAS) program at
      the recommendation of service providers at Southwood who
      believed that it was therapeutically necessary for him as a step
      down placement as he would likely not adjust well to a foster home
      setting at that time. On December 13, 2015, he moved to a
      Family Links home then to Family Links Pathways until June 21,
      2016, and from there to his current foster home.

Id. at 6-7.

      A.R.[R.] moved to foster care, where foster mother reported that
      A.R.[R.], age six at the time, was soiling herself, and also that she
      behaved aggressively, and was hitting her teachers. CYF admitted
      A.R.[R.] to Southwood Psychiatric Hospital on March 26, 2015 to
      May 5, 2015[,] after which she returned to foster care until July
      22, 2015. However, A.R.[R.]’s aggression continued, and after
      she threatened to harm herself and others in the home, CYF
      admitted her to WPIC from July 22, 2015 to November 3, 2015.
      She then moved to Family Links Pathways from November 2015
      to July 2016 and then to RESPOND where she continued to reside
      at the time of the TPR hearings.

Id. at 7-8.

      On March 28, 2016, CYF filed petitions to terminate involuntarily the

parental rights of Mother and Father as to J.R.R., C.R., and A.R.R.           The

orphans’ court initially conducted termination of parental rights (TPR) hearings

on April 8, 2016, July 1, 2016, October 7, 2016, January 13, 2017, and April




                                      -5-
J-S34043-18



21, 2017.5 In the meantime, on March 28, 2017, the Pennsylvania Supreme

Court decided In Re: Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (requiring

appointment of counsel to serve child’s legal interests).     Accordingly, the

orphans’ court appointed legal counsel for each child and held de novo TPR

hearings on the petitions to terminate parental rights on September 8, 2017,

September 14, 2017, September 25, 2017 and October 12, 2017.6

       At those hearings, the orphans’ court heard testimony from the following

individuals: Jessica Judy (a supervisor from a service provider); Dr. Todd Ryan

Hode (program director for the RESPOND program); Leann Rendulic (a CYF

caseworker assigned to this family); Wanda Beasley (a CYF caseworker

assigned to this family); Tamryn Brown (A.R.R.’s mental health outpatient

therapist); and Parents.

       In addition, the orphans’ court heard testimony from two psychologists,

who reached opposite conclusions regarding termination.       This family was

initially evaluated by Dr. Patricia Pepe from 2011 to 2014. After an incident

in 2014 where J.R.R. became violent with Dr. Pepe, this case was reassigned
____________________________________________


5 Even in a complex case such as this one, it is unacceptable for the orphans’
court to take a year to complete a TPR hearing. See In re T.S.M., 71 A.3d
251, 256 n.12 (Pa. 2013) (“An eight month delay between the filing of a
termination petition and a hearing thereon, without some explanation is
inconsistent with the best practices for dependent children in need of
permanency.”).

6The orphans’ court also incorporated J.R.R.’s testimony from January 13,
2017.




                                           -6-
J-S34043-18



to Dr. Neil Rosenblum, who conducted evaluations in 2014 and 2015. The

case was then re-assigned back to Dr. Pepe. The orphans’ court summarized

their testimony.7

              Dr. Patricia Pepe who evaluated the family between 2011
       and 2014, and again in 2016, opined that a lack of structure and
       “constant chaos” in the home resulted in the needs of [C]hildren
       not being met. Dr. Pepe reported that Mother was “extremely
       depressed, withdrawn, overwhelmed” and “in a state of
       hopelessness” and that Mother’s own mental health problems
       caused her to “shut down.” As a result, Mother was “not available
       to [C]hildren when they desperately needed her,” failed to provide
       stimulation and nurture, and as a consequence [C]hildren have
       been neglected and suffered “extreme developmental delays.” Dr.
       Pepe further opined that Mother failed to take responsibility for
       [C]hildren’s problems, or comprehend what changes she would
       have to implement in order to improve her ability to parent. Dr.
       Pepe reported that Mother failed to follow through with specific
       recommendations from service providers to help [C]hildren
       improve their level of functioning, and that Mother displayed
       extreme emotional volatility. In addition, she noted a tendency
       by Mother to believe that both she and [C]hildren were “always
       sick” and reinforced that belief in her contact with [C]hildren and
       others, contributing to their continued problem behaviors and
       inability by Mother to appropriately address those behaviors.

             Even while noting that Mother and Father were cooperative
       with her during psychological evaluations, Dr. Pepe maintained
       that they were “completely ineffective in addressing [Children’s]
       behaviors.” However, in at least one evaluation in August 2013,
       Dr. Pepe reported “greater family cohesion” with Mother and
       Father “in control” and “[a]ll three [C]hildren exhibit[ing] multiple
       bonding behaviors towards their parents suggestive of a primary

____________________________________________


7 As this Court has explained, “a trial court has discretion to accept or reject
a witness’ testimony, including that of an expert witness, and is free to believe
all, part, or none of the evidence presented.” In re Bosley, 26 A.3d 1104,
1111 (Pa. Super. 2011) (citing Childress v. Bogosian, 12 A.3d 448, 456 (Pa.
Super. 2011)).


                                           -7-
J-S34043-18


     attachment,” indicating some positive efforts by Parents to
     manage their [C]hildren’s needs. Subsequently, however, when
     Dr. Pepe again attempted to evaluate the family’s progress in
     2014, in the course of the meeting J.R.[R.] became agitated and
     aggressive, slapping Mother and pulling her hair. When Dr. Pepe
     attempted to intervene, J.R.[R.] punched her in the face resulting
     in J.R.[R.] being transported immediately for hospitalization at
     WPIC. Dr. Pepe thereafter declined to conduct further evaluations
     of the family, and did not evaluate the family again until 2016.
     Psychological evaluations in 2014 and 2015 were therefore
     conducted by Dr. Neil Rosenblum.

           Based on her various psychological evaluations of the
     family, Dr. [] Pepe described Parents’ relationship with [C]hildren
     as “pathological” and “toxic.” While acknowledging that J.R.[R.]
     and A.R.[R.] suffer from significant developmental delays and
     behavioral and psychological problems, Dr. Pepe nevertheless
     attributed much of [C]hildren’s below age-level behaviors to
     Parents[’] failure to provide the necessary level of parenting
     supervision and structure to meet [Children’s] physical,
     emotional, and mental health needs, in order for them to function
     appropriately. According to Dr. Pepe, [P]arents lack the capacity
     to control [C]hildren and to respond to them appropriately as
     parents, despite the resources they have received over the years
     to assist them with managing [C]hildren’s needs.

            Dr. Pepe testified that during psychological evaluations with
     J.R.[R.], he reported to her that [M]other and [F]ather fought a
     lot, expressed frustration with the chaos and conflict in the home,
     and although he did indicate a desire to live with [P]arents, he
     also stated contradictory desires to leave the home because [] it
     was not a calm environment, all [M]other did was put on movies,
     he did not have a clean house, and “Mom and Dad have to stop
     screaming.”

            With respect to A.R.[R.], Dr. Pepe opined that Parents’
     failure to provide her with the encouragement, opportunity and
     the parenting necessary to develop age appropriate skills has
     contributed to her developmental delays and problem behaviors.
     She noted that A.R.[R.] has tested in the above-average IQ range,
     and is “a very intelligent little girl [who] had the capacity to benefit
     from clearly defined expectations.” Dr. Pepe did recognize
     however, that even outside of Parents’ care, A.R.[R.] has
     continued to display problem behaviors.

                                      -8-
J-S34043-18



            Dr. Pepe opined that if [C]hildren were not given the
     opportunity to live in a supportive and positive home environment
     outside of parental care, they would not be able to function as
     adults. She testified that [P]arents have had an extremely
     negative impact on [C]hildren, and that future contact with them
     would be detrimental to all three children, emphasizing instances
     in which [C]hildren exhibited poor behaviors after interacting with
     Parents. Dr. Pepe opined that Parents’ failure to internalize and
     effectuate positive change in their relationship with [C]hildren
     might be due to a lack of capacity given Parents’ own
     psychological conditions such as Mother’s “narcissistic”
     tendencies, leading her to become “self-absorbed” and “neglect”
     [C]hildren and [Father’s] impulsivity and aggression. Although
     Dr. Pepe recognized that [C]hildren were attached to Parents and
     that a bond exists between them, she opined that the parental
     relationship is detrimental to [C]hildren.

            Dr. Neil Rosenblum however, contradicted Dr. Pepe’s
     conclusions that Parents were harmful to [C]hildren. Rather, at
     the TPR hearings Dr. Rosenblum testified he disagreed with Dr.
     Pepe’s conclusion that the relationship between Parents and
     [C]hildren was “pathological” and “toxic,” and stated that his view
     of the family differed from Dr. Pepe’s. Dr. Rosenblum further
     testified that termination of parental rights would not necessarily
     serve the needs and welfare of [C]hildren.5

           _____________________
           5 In 2016, Dr. Rosenblum declined to conduct further
           evaluations of the family, testifying at the TPR hearing that
           he felt his views as to the family were not consistent with
           the outcome CYF was seeking. Because of the difference of
           opinion in how he and CYF viewed the case, he declined to
           conduct any further psychological evaluations of the family.
           Dr. Pepe therefore resumed working with the family, and
           conducted final psychological evaluations of Parents and the
           three children in 2016.

            In his Psychological Evaluation Report dated February 20,
     2015, Dr. Rosenblum noted that “[t]his family continues to
     present as one of the most complex and challenged family units
     that I have ever evaluated” noting that “[a]ll three of the children
     … present with very concerning developmental impairments and
     mental health difficulties.” Dr. Rosenblum expressed the view

                                    -9-
J-S34043-18


     that [C]hildren are “severely impaired developmentally [and]
     mentally” and that while “some of these concerns undoubtedly
     have been a manifestation of poor parenting and a dysfunctional
     home environment … on the other hand some of these
     manifestations and problems are clearly a function of genetics and
     biological impairments, which both parents evidence.”

             Although Dr. Rosenblum recognized that Mother and Father
     are “challenged in their ability to respond effectively and
     consistently to the needs of [C]hildren,” he did not view their
     relationship with [C]hildren as totally unhealthy and toxic. He
     recognized that Parents were not able to stay consistently calm,
     and that Father evidenced a lack of impulse control.                He
     additionally recognized that Mother had difficulty setting limits and
     utilizing parenting skills such as positive reinforcement in “real life
     situations.” He opined that “her own mental health problems
     contribute” to that inability, such that she “cannot consistently or
     uniformly incorporate the types of desired behavioral
     characteristics of parents … that would be [optimal] for
     [C]hildren.” Nevertheless, Dr. Rosenblum recognized a strong
     bond between Parents and [C]hildren, and observed that their
     relationship had important positive elements.

            Dr. Rosenblum disagreed with Dr. Pepe’s suggestions that
     [C]hildren’s negative behaviors could be so heavily imputed to
     Parents.     Rather, he testified that other circumstances and
     triggering factors, together with genetic and biological
     component[s] of [C]hildren’s mental health disorders, may have
     played a role in [C]hildren’s negative behaviors. For example, he
     noted that [C]hildren have difficulty with change and transition,
     and they did not fully understand why they did not live with
     Parents[,] which may have contributed to their outbursts. He
     reiterated that all three children are particularly challenging, each
     in their own right, that they suffer significant underlying mental
     health problems, and that they are prone to emotional volatility.
     He observed that although Parents have not been able to
     consistently manage [C]hildren’s behavior, [C]hildren have also
     not consistently succeeded in many other foster homes and
     mental health facilities outside of Parents’ care. He further noted
     a tendency by [C]hildren to fabricate or distort information and
     testified that A.R.[R.] in particular “lives in her own fantasy world
     at times[,]” which must be considered when assessing her
     allegations of sexual abuse and which make those allegations
     particularly difficult and challenging to address. He recognized

                                     - 10 -
J-S34043-18


     that although A.R.[R.] does “act out sexually,” she in general
     “operates on a very primitive level” and that it had not been
     established with a high degree of accuracy that she has absolutely
     been sexually abused.

            Dr. Rosenblum praised Parents for their “above and beyond”
     efforts to regularly and consistently visit with [C]hildren, and to
     stay informed about their various diagnoses and meet their
     intellectual needs, although he did acknowledge some limitations
     in Parents’ capabilities. However, he emphasized that Parents’
     relationship with [C]hildren must be viewed in light of [C]hildren’s
     severe developmental problems, and “overwhelming” special
     needs, not all of which could be attributed to poor parenting. He
     stated that in this particular instance, Parents “have been placed
     under a microscope more than many” and that while “they
     struggle at times … [t]hey are far from perfect parents [but] are
     dealing with a very challenging group of children” and they parent
     appropriately in some ways.

            Accordingly, Dr. Rosenblum testified that he had
     considerable reservations about recommending termination,
     particularly without the identification of an adoptive home.
     Rather, Dr. Rosenblum opined that “[C]hildren love their parents,”
     and that there is “considerable value and attachment and a
     positive connection” between [C]hildren and Parents. He stated
     that Parents “love their children [and while] there are some
     obviously unusual circumstances which prevent reunification and
     will most likely continue to do so … that doesn’t mean that
     [C]hildren should be totally cut off from [the] relationship which
     [is] meaningful even if they are not at a point where we can
     achieve reunification.”

Orphans’ Court Opinion, 3/28/2018, at 14-20 (citations to notes of testimony

omitted).




                                    - 11 -
J-S34043-18



       Based on the foregoing, on October 12, 2017, the orphans’ court denied

CYF’s petitions as to J.R.R. and A.R.R. CYF timely filed notices of appeal, and

both CYF and the orphans’ court complied with Pa.R.A.P. 1925.8

       On appeal, CYF claims the orphans’ court erred in denying its petitions.

We begin with our standard of review and the applicable law.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in [subs]ection 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of

____________________________________________


8It is not clear why that order was not entered on the docket until January
10, 2018; however, due to the delayed entry of this order, the notices of
appeal filed on February 6, 2018, are timely.


                                          - 12 -
J-S34043-18


       the analysis pursuant to [subs]ection 2511(b): determination of
       the needs and welfare of the child under the standard of best
       interests of the child. One major aspect of the needs and welfare
       analysis concerns the nature and status of the emotional bond
       between parent and child, with close attention paid to the effect
       on the child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       Initially, the orphans’ court denied CYF’s petitions pursuant to both

subsections 2511(a) and (b).          However, in its opinion, the orphans’ court

concedes that CYF satisfied subsection 2511(a) as to Children.9           As our

Supreme Court has explained, “[i]f the grounds for termination under

subsection (a) are met, a court ‘shall give primary consideration to the

developmental, physical and emotional needs and welfare of the child’ [as

outlined in 23 Pa.C.S. § 2511(b)].” T.S.M., 71 A.3d at 267. Thus, on appeal,

CYF argues only that the orphans’ court erred in concluding that it had not

satisfied subsection 2511(b). That subsection provides as follows.

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
____________________________________________


9 With respect to J.R.R., the orphans’ court concluded that “[d]espite the
numerous resources that Parents have been provided, they have been unable
to internalize and implement parenting strategies over time to provide J.R.[R.]
with the consistent structure and reinforcement he requires.” Orphans’ Court
Opinion, 3/28/2018, at 23. With respect to A.R.R., the orphans’ court credited
CYF’s testimony that “over the course of time [] Parents have received various
supporting services both in and out of parental care, and despite the efforts
over many years to improve [the ability of Parents to parent A.R.R.,] they
have failed to display significant improvement in their ability to provide her
with parental care.” Id. at 25.

                                          - 13 -
J-S34043-18


      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(b).

            [Subs]ection 2511(b) focuses on whether termination of
      parental rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, [subs]ection 2511(b) does not explicitly require a
      bonding analysis and the term ‘bond’ is not defined in the Adoption
      Act. Case law, however, provides that analysis of the emotional
      bond, if any, between parent and child is a factor to be considered
      as part of our analysis. While a parent’s emotional bond with his
      or her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      “When examining the effect upon a child of severing a bond, courts must

examine whether termination of parental rights will destroy a ‘necessary and

beneficial relationship,’ thereby causing a child to suffer ‘extreme emotional



                                     - 14 -
J-S34043-18



consequences.’” In re Adoption of J.N.M., 177 A.3d 937, 944 (Pa. Super.

2018) (citing In re E.M., 620 A.2d 481, 484–85 (Pa. 1993)). “In the case of

an unhealthy bond, ‘attention must be paid to the pain that inevitably results

from breaking a child’s bond to a biological parent, even if that bond is

unhealthy, and we must weigh that injury against the damage that bond may

cause if left intact.’” J.N.M., 177 A.3d at 944 (citing T.S.M., 71 A.3d at 267).

      In its opinion, the orphans’ court concluded that this case was analogous

to In re E.M, 908 A.2d 297 (Pa. Super. 2006). See Orphans’ Court Opinion,

3/28/2018, at 23. Conversely, CYF argues that this case is akin to T.S.M.,

supra. CYF’s Brief at 38. Thus, we examine both cases to provide background

and context.

      E.M. involved brothers, R.M. and E.M. In 2003, when the boys were

12 and 11 years old respectively, the Lehigh County Office of Children and

Youth Services (CYS) took emergency custody of them when their mother,

P.F., was arrested for assaulting her 17-year-old stepson.      Neither parent

appeared at the dependency hearing, and R.M. and E.M. were adjudicated

dependent. P.F. subsequently failed to comply with her family service plan

by, inter alia, moving to Virginia without notifying CYS and attending only

about half of the scheduled visits with R.M. and E.M.

      P.F. continued failing to comply with her objectives; thus, on February

7, 2005, CYS filed petitions to terminate involuntarily P.F.’s parental rights.

Hearings were held in October 2005, when R.M. was fifteen years old and E.M.

was fourteen years old. At that time, they resided in the same foster home,

                                     - 15 -
J-S34043-18



which was not a pre-adoptive placement; however, their foster mother was

willing to keep them until the age of majority. Both R.M. and E.M. expressed

a desire to return to P.F.

      However, as the trial court pointed out, P.F. was residing in Mexico and

had not visited the children since 2003. Moreover, her telephone contact was

erratic, although they kept in touch via email. Based on the foregoing, the

trial court granted the petitions filed by CYS. Both P.F. and E.M. appealed.

      On appeal, this Court agreed with the trial court that CYS had satisfied

its burden pursuant to subsection 2511(a). In analyzing subsection 2511(b),

and considering whether termination would best serve the children’s needs

and welfare, this Court offered the following, in relevant part.

            In analyzing this case, we must remain cognizant of our
      deferential standard of review—we must determine whether the
      decision is supported by competent evidence and, absent an
      abuse of discretion, an error of law, or insufficient evidentiary
      support for the trial court’s decision, the decree must stand.
      Although competent evidence of record supports the court’s
      findings that severing the bond between mother and children will
      not harm the children, given the unique circumstances of this
      case, we find the court abused its discretion in finding that
      termination serves the needs and welfare of the children.

            If an adoptive placement were already identified for these
      children, our decision likely would be different. As this case has
      been pending, however, the children have continued to age. No
      adoptive placement has yet been identified for the children, and
      the reality is, it is not likely an adoptive family will be found at this
      late stage of their childhood.          Although testimony indicates
      termination of parental rights will eliminate their false hope that
      they will reunite with [P.F.], R.M. seems to accept this reality
      already. In addition, termination may very well create a new false
      hope—that they will be adopted at this late stage of their
      childhood.

                                       - 16 -
J-S34043-18



           Further, the children need to consent to adoption at this
     point. Testimony indicates that R.M. is farther along in “the
     process” than E.M. This is evident particularly given the fact that
     R.M. did not appeal, but E.M. has. It would not benefit these
     children to separate them if one is willing to consent to adoption
     and the other is not. In his appellate brief, E.M. specifically
     emphasizes his consent to adoption is required. We note there
     have been two constants in the children’s lives since they have
     been in placement, their foster home in which they are very
     comfortable, and their relationship with each other.           Both
     therapists agree there is a very strong bond between the children,
     and E.M.’s therapist felt it was very important for the children to
     remain together.

           … [Children] can also reunite with [P.F.] in the not too
     distant future, when they are eighteen and age out of the system.

            In sum, we are resigned to agree with [P.F.]—nothing will
     change whether [P.F.’s] rights are terminated or not, and the only
     thing that will be accomplished by termination is that the children
     will be true orphans. We further agree the children currently have
     permanency to the fullest extent possible under the
     circumstances.

E.M., 908 A.2d at 309 (internal citations and quotation marks omitted).

     Accordingly, this Court reversed the orders of the trial court under these

circumstances. We now turn to our Supreme Court’s decision in T.S.M.

     T.M. was the natural mother of seven children. The Allegheny County

Office of Children, Youth and Family (CYF) became involved with the family in

2001, and the oldest four children (the younger children had not yet been

born) were removed from T.M.’s care and placed with their maternal

grandmother.   “The removal followed a life threatening injury to then-six

month old Tai.M., requiring emergency neurosurgery…. By August 2003, the

children were reunited with [T.M.], and the case seemingly closed.” T.S.M.,


                                   - 17 -
J-S34043-18
71 A.3d at 253-54. In 2006, after two more children were born, there were

suspicious injuries to those two children. All six children were removed from

T.M.’s care on July 19, 2006, and placed with maternal grandparents. Tae.M.

was born in November 2006 and placed in a foster home upon discharge from

the hospital. “By the summer of 2007, the six children in maternal

grandmother’s custody were removed and placed in foster homes. The oldest

child, daughter Tad.M., then eight years old, was returned to Mother’s care

prior to November 2007, while the other six remained in foster care.” Id. at

254.

        Children were moved in and out of foster care, T.M.’s care, and group

homes over the next several years. The children disclosed that when they

were in T.M.’s care, she “whoops them with belts and hangers, smokes weed

and [they] had witnessed [T.M.] and paramour having sexual relations.” Id.

at 254. In addition, T.M. “failed or refused to obtain necessary education,

medical, and mental health care for [the children], which was especially

concerning given that several of them suffered from mental health disorders.”

Id. at 255. In addition, T.M. continued using drugs, and T.M.’s paramour was

being investigated for sexually abusing Tad.M.

       In August 2010, CYF filed petitions to terminate T.M.’s parental rights

to all seven children.   Hearings on the petitions began in April 2011 and

concluded in November 2011.       The orphans’ court denied the petitions in

January 2012. Specifically, the orphans’ court found that CYF had established




                                    - 18 -
J-S34043-18



grounds under subsection 2511(a), but concluded that termination did not

serve the needs and welfare of the children pursuant to subsection 2511(b).

       At issue was the nature of the bond between T.M. and the children,

which Dr. Pepe characterized as pathological and unhealthy. Specifically, Dr.

Pepe “observed in her testimony [that children are conflicted] between loyalty

to a biological parent and loyalty to a foster parent, pre-adoptive parent,

adoptive parent.” Id. at 270 (quotation marks omitted).

       In declining to terminate T.M.’s parental rights, the trial court specifically

“minimized Dr. Pepe’s assertion that the bonds [between T.M. and the

children] in this case were pathological….” Id. at 260. “It concluded that the

children’s bonds to [T.M.] and each other counseled in favor of not terminating

parental rights and instead for providing open adoptions or subsidized

permanent legal custody.” Id.

       The children’s guardian ad litem (GAL) appealed. On appeal, this Court,

in a divided opinion, affirmed the orders of the orphans’ court, and the GAL

sought allowance of appeal which was granted by our Supreme Court.10 Our

Supreme Court offered the following, in relevant part.

             [C]ontradictory considerations exist as to whether
       termination will benefit the needs and welfare of a child who has
       a strong but unhealthy bond to his biological parent, especially
       considering the existence or lack thereof of bonds to a pre-
       adoptive family. As with dependency determinations, we
       emphasize that the law regarding termination of parental rights
____________________________________________


10By this point, the GAL was appealing only the orders as to the five youngest
children. The older two children were over the age of 12.


                                          - 19 -
J-S34043-18


        should not be applied mechanically but instead always with an eye
        to the best interests and the needs and welfare of the particular
        children involved. Obviously, attention must be paid to the pain
        that inevitably results from breaking a child’s bond to a biological
        parent, even if that bond is unhealthy, and we must weigh that
        injury against the damage that bond may cause if left intact.
        Similarly, while termination of parental rights generally should not
        be granted unless adoptive parents are waiting to take a child into
        a safe and loving home, termination may be necessary for the
        child’s needs and welfare in cases where the child’s parental bond
        is impeding the search and placement with a permanent adoptive
        home.

               In weighing the difficult factors discussed above, courts
        must keep the ticking clock of childhood ever in mind. Children
        are young for a scant number of years, and we have an obligation
        to see to their healthy development quickly. When courts fail, as
        we have in this case, the result, all too often, is catastrophically
        maladjusted children. In recognition of this reality, over the past
        fifteen years, a substantial shift has occurred in our society’s
        approach to dependent children, requiring vigilance to the need to
        expedite children’s placement in permanent, safe, stable, and
        loving homes. ASFA[11] was enacted to combat the problem of
        foster care drift, where children, like the children in this case, are
        shuttled from one foster home to another, waiting for their parents
        to demonstrate their ability to care for the children. This drift was
        the unfortunate byproduct of the system’s focus on reuniting
        children with their biological parents, even in situations where it
        was clear that the parents would be unable to parent in any
        reasonable period of time. Following ASFA, Pennsylvania adopted
        a dual focus of reunification and adoption, with the goal of finding
        permanency for children in less than two years, absent compelling
        reasons.

                                        ***

              In this case, the children have unhealthy bonds to [T.M.],
        who is seemingly the root of their manifold psychological and
        behavioral conditions. Moreover, [T.M.] appears to be interfering
        with the children’s bonding to their foster families, resulting in


____________________________________________


11   Adoption and Safe Families Act, 42 U.S.C. § 671 et seq.

                                          - 20 -
J-S34043-18


      confusion for the children and further delay in permanency for the
      children.

                                  ***

            In relying upon the mere existence of the bond between
      [T.M.] and the children, the trial court failed to recognize the
      substantial, possibly permanent, damage done to these children
      by the prolonged, unhealthy, pathological bond with [T.M.],
      especially as it affected the children’s ability to form attachments
      to foster families who could have provided the necessary love,
      care and stability that these children have so needed for the past
      decade. We conclude without hesitation that it best serves their
      needs and welfare to sever their bond with [T.M.] permanently, in
      order to permit them to be placed forthwith into healthy,
      permanent homes.

In re T.S.M., 71 A.3d at 268-71 (internal citations omitted).

      Based on the foregoing, our Supreme Court reversed the orders of this

Court and the orphans’ court. With this backdrop in mind, we turn to analysis

of subsection 2511(b) as it relates to J.R.R. and A.R.R.

J.R.R.’s Needs and Welfare

      With respect to J.R.R., the orphans’ court offered the following in

reaching its conclusion that termination would not serve J.R.R.’s best

interests:

      [A]t the time of the TPR hearings, J.R.[R.] was fifteen years of age
      and stated a preference not to have [P]arents’ rights terminated.
      Although J.R.[R.] was residing in a suitable foster home identified
      as a long-term placement, his foster mother expressed no intent
      to adopt him, and no other adoptive home had been identified.
      Given J.R.[R.]’s age, he would be required to consent to adoption
      but has stated a preference to have Parents retain their rights. It
      is therefore questionable whether J.R.[R.] would even consent to
      adoption, if the opportunity arose. Moreover, at the age of fifteen,
      and as J.R.[R.] continues to age, the likelihood of adoption
      continues to diminish and J.R.[R.] can reunite with Parents when
      he reaches the age of majority. J.R.[R.] continues to visit with

                                     - 21 -
J-S34043-18


      Parents, and without any negative effect. Under these particular
      circumstances, termination would have little to no effect on his
      circumstances, and the only thing it would accomplish would be
      to make J.R.[R.] a true orphan. This [c]ourt conclude[s] therefore
      that termination of parental rights would not serve his needs and
      welfare.

Orphans’ Court Opinion, 3/28/2018, at 25 (citations omitted).

      Instantly, J.R.R. will be sixteen years old in August of 2018; thus, as

correctly pointed out by the orphans’ court, it is necessary that he consent to

adoption. See 23 Pa.C.S. § 2711(a)(1) (“[C]onsent to adoption shall be

required of … [t]he adoptee, if over 12 years of age.”). However, according

to his CYF caseworker, Wanda Beasley, J.R.R. has “always state[d] that he

would like to go home.” N.T., 9/25/2017, at 61. Moreover, J.R.R. testified to

that desire as well: “I want to keep my mom and dad’s rights. I want them

to keep their medical rights and guardian rights. I want to have more contact

with them, more visits, including home visits. I want to move back home. I

want my family to work as a team.” N.T., 1/13/2017, at 32.

      Furthermore, although J.R.R. is doing well in his current foster home, it

is a long-term placement, not a pre-adoptive home, and CYF has not identified

a pre-adoptive home for J.R.R. See N.T., 9/14/2017, at 108-109; N.T.,

9/25/2017, at 64. Moreover, Dr. Rosenblum testified that “there is certainly

evidence of positive dimension of interaction between [C]hildren and

[P]arents.” N.T., 10/12/2017, at 11. He opined further that he does “believe

[] quite strongly that there is a positive bond and attachment.” Id.

      CYF points out that “having an adoptive home is not a prerequisite to

the termination of parental rights.” CYF’s Brief at 39.     That is a correct

                                    - 22 -
J-S34043-18



statement of the law. See 23 Pa.C.S. § 2512(b) (“If the petitioner is an agency

it shall not be required to aver that an adoption is presently contemplated nor

that a person with a present intention to adopt exists.”).

       However, as our Supreme Court has stated, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., 71 A.3d at 268. In addition, the well-regarded Pennsylvania

Dependency Benchbook provides that “[w]hile having an identified adoptive

resource is not a prerequisite for [termination of parental rights], ideally there

should be a strong likelihood of eventual adoption.” Administrative Office of

Pennsylvania       Courts Office     of Children and      Families in   the     Courts,

Pennsylvania Dependency Benchbook § 12.1 at 126 (2010).

       Based on the foregoing, we conclude the orphans’ court’s findings are

supported by the record, and it did not err or abuse its discretion in denying

CYF’s petition as to J.R.R. J.R.R. may never return to the care of his parents,

but   we     see    no   advantage       in    making   J.R.R.   an   orphan.       Dr.

Rosenblum testified that J.R.R. derived benefit from his bond with Parents.

Further, even if the bond between J.R.R. and Parents were pathological or

toxic as Dr. Pepe suggests,12 we agree with the orphans’ court that the bond

____________________________________________


12We also point out that Dr. Pepe testified that between seeing J.R.R. in 2013
and evaluating him again in 2016, J.R.R. had made “significant progress,” and
she was “impressed with his maturity and growth.” N.T., 9/14/2017, at 48.
During this time, J.R.R. had regular contact with Parents.


                                          - 23 -
J-S34043-18



is not what is keeping J.R.R. from finding permanency. Instead, it is his age

and the fact that he does not wish to be adopted that make termination of

parental rights not in his best interests. See In re Adoption of S.P., 47 A.3d
817, 826-27 (Pa. 2012) (“[E]ven where the facts could support an opposite

result, as is often the case in dependency and termination cases, an appellate

court must resist the urge to second guess the trial court and impose its own

credibility determinations and judgment; instead we must defer to the trial

judges so long as the factual findings are supported by the record and the

court’s legal conclusions are not the result of an error of law or an abuse of

discretion.”).

       Based on the foregoing, we agree with the orphans’ court that this

situation is more analogous to E.M. than T.S.M.13 Accordingly, we affirm the

order of the orphans’ court as to J.R.R.

A.R.R.’s Needs and Welfare

       With respect to A.R.R., the orphans’ court offered the following in

reaching its conclusion that termination of parental rights is not in her best

interests at this juncture.

       A.R.[R.] continues to suffer from significant developmental and
       mental health problems. She continues to display aggressive and
       volatile behaviors, even in a specialized setting with providers
       trained to manage her condition. This [c]ourt additionally noted
       that in her current placement, other than her bi-weekly visits with
       Parents, which A.R.[R.] enjoys and which are going well, outside
____________________________________________


13 As pointed out supra, in T.S.M., the GAL was not seeking reversal for the
oldest two children, who were ages fourteen and thirteen at the time of the
Supreme Court decision.

                                          - 24 -
J-S34043-18


       of school A.R.[R.] has little to no contact with other children,
       friends or family. Her only other regular personal contact is with
       her paid caregivers. Although CYF [] identified a “possible” pre[-
       ] adoptive home a few days before the TPR hearing, CYF had not
       taken further steps towards securing or placing A.R.[R.] in such a
       home.     Although discharge locations for A.R.[R.] had been
       identified for consideration, none had been selected or pursued
       with any certainty at the time of the TPR hearings. Moreover,
       testimony elicited at the TPR hearing indicated that A.R.[R.] was
       not ready for discharge, and still required institutional care.
       Furthermore, even if such an adoptive home [were] available, any
       potential caregiver would require significant training in order to be
       able to support A.R.[R.] and manage her needs.

              … A.R.[R.] continues to have complex medical and
       psychological needs that preclude her from leaving therapeutic
       care at the RESPOND facility and being placed in a foster home
       family setting, or pre-adoptive home. At the time of the TPR
       hearings, A.R.[R.] was not ready to be discharged, and the
       possibility of a discharge date remained indefinite, particularly in
       light of A.R.[R.] having experienced a recent regression.[14] Thus,
       it appears that A.R.[R.] would continue to reside at RESPOND for
       the immediately foreseeable future, although RESPOND maintains
       a goal of, and continues to work towards discharge. While at
       treatment at RESPOND other than the regular interaction of her
       paid caregivers, outside of school A.R.[R.] appears to live in
       relative isolation in which her only significant contact other than
       her staff and occasional interactions with residents, is her visits
       with Parents.

             Given the evidence presented indicat[ing] a lack of
       foreseeable date for her discharge from RESPOND, termination of
____________________________________________


14Dr. Hode testified that this regression was attributable to two factors. First,
A.R.R. reported being sad about a change in staff. Second, A.R.R. was
attending a Court Appointed Special Advocates (CASA) event where “a peer
had informed her that [J.R.R.] was moving into foster care and she wouldn’t
see her brother anymore.” N.T., 9/14/2017, at 85-86. We note that in other
parts of the record, Dr. Hode states that A.R.R. regressed because she learned
that J.R.R. would not “be” her brother anymore. Id. at 96. In addition,
Tamryn Brown, A.R.R.’s therapist, testified that A.R.R. learned through a peer
that J.R.R. “was moved to another place and [A.R.R.] felt that [J.R.R.] didn’t
want [A.R.R.] to be his sister anymore.” N.T., 9/25/2017, at 20.

                                          - 25 -
J-S34043-18


      parental rights at this time would have no effect on A.R.[R.]’s
      circumstances but to render her a true orphan. A.R.[R.] would
      continue to reside at RESPOND, under the same circumstances,
      but would be deprived even of the limited supervised visitation
      she receives with her [P]arents, and which she reportedly enjoys.

Orphans’ Court Opinion, 3/28/2017, at 26-27 (citations omitted).

      Here, at the time of the hearings, A.R.R. was 10 years old. Thus, unlike

her brother, her consent to adoption is not a pre-requisite. However, like her

brother, she is not in a pre-adoptive home. Moreover, it is unclear when, if

ever, she will be in a pre-adoptive home. Leann Rendulic, a CYF caseworker,

testified that as of September 14, 2017, she is “looking into an adoptive home

for [A.R.R.].” N.T., 9/14/2017, at 111. However, Rendulic acknowledged that

A.R.R. is not ready to leave RESPOND. In fact, A.R.R. still has a 2-to-1 staff-

to-patient ratio during the day, and there are several steps between that and

a pre-adoptive foster home. According to Dr. Hode, A.R.R. would need to do

well for two to three months with a 1-to-1 staff-to-patient ratio. Id. at 99.

Moreover, prior to discharge, a foster home would need to be identified and

trained for A.R.R.’s needs. Id. at 99-100.

      Tamryn Brown, A.R.R.’s therapist since January of 2016, testified that

A.R.R. had “made a lot of progress” since she began treating her, particularly

between March and September of 2017, at the time of the testimony. With

respect to visits with Parents, Brown testified that A.R.R. has said that the

visits are “good.” N.T., 9/25/2017, at 21. In addition, Beasley also testified

that these visits are going “well” and that A.R.R.’s behavior afterwards is

“positive.” Id. at 68.


                                    - 26 -
J-S34043-18



       Thus, with respect to A.R.R., the record supports the conclusions

reached by the orphans’ court. Despite the fact that A.R.R. is younger than

her brother, she is not in a pre-adoptive home. A.R.R. is not being prevented

from bonding with her foster family or pre-adoptive family because of her

bond   with   Parents;   rather,   she   still   requires   significant   therapeutic

intervention before she reaches that stage. Moreover, her visits with Parents

have been characterized as going well. Thus, the concerns exhibited by our

Supreme Court in T.S.M. are not present here. It simply does not make sense

to terminate Parents’ parental rights under these circumstances.

       Of course, A.R.R.’s situation is bound to change; she cannot stay at

RESPOND forever. However, at the time of the termination hearings, there

was not a likelihood of eventual adoption, and Dr. Rosenblum testified that

maintaining contact between Parents and Children while they were not in a

pre-adoptive home was beneficial to them. See N.T., 10/12/2017, at 24. He

further testified that A.R.R. “knows her family, she knows her parents, she

loves her brothers, she loves her grandmother, she has had contact with … an

aunt.” Id. at 30. Although Dr. Pepe disagreed with that conclusion, it was up

to the trial court to assess the credibility of these expert witnesses. As this

Court has explained, “a trial court has discretion to accept or reject a witness’

testimony, including that of an expert witness, and is free to believe all, part,

or none of the evidence presented.” In re Bosley, 26 A.3d 1104, 1111 (Pa.

Super. 2011) (citing Childress v. Bogosian, 12 A.3d 448, 456 (Pa. Super.

2011)). Thus, we will not disturb this finding.

                                     - 27 -
J-S34043-18



      In fact, the evidence demonstrates that severing this bond could cause

A.R.R. to regress further, as demonstrated by her recent regression upon

learning about J.R.R.’s status. See J.N.M., 177 A.3d at 944 (citing T.S.M., 71
A.3d at 267) (“In the case of an unhealthy bond, ‘attention must be paid to

the pain that inevitably results from breaking a child’s bond to a biological

parent, even if that bond is unhealthy, and we must weigh that injury against

the damage that bond may cause if left intact.’”).

      In considering the arguments set forth by CYF, we bear in mind that

      there are clear reasons for applying an abuse of discretion
      standard of review in these cases. We observe[] that, unlike trial
      courts, appellate courts are not equipped to make the fact-specific
      determinations on a cold record, where the trial judges are
      observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion.

S.P., 47 A.3d at 826-27 (internal citation omitted).

      Thus, we conclude that the orphans’ court did not abuse its discretion in

concluding that it is not in A.R.R.’s best interests to sever attachment with her

current family at this time. Thus, the orphans’ court did not err in denying

CYF’s petition as to A.R.R.

      Based on the foregoing, we affirm the orders of the orphans’ court.

      Orders affirmed.


                                     - 28 -
J-S34043-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/16/2018




                          - 29 -